     Case: 1:20-cv-06161 Document #: 24 Filed: 02/15/21 Page 1 of 1 PageID #:251

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Mike Anderson Chevrolet of Chicago,
LLC
                                             Plaintiff,
v.                                                        Case No.: 1:20−cv−06161
                                                          Honorable Franklin U. Valderrama
QBE Insurance Corporation
                                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, February 15, 2021:


        MINUTE entry (CORRECTED) before the Honorable Sunil R. Harjani: Status
hearing set for 2/16/2021 is stricken and reset to 4/21/2021 at 9:15 a.m. by telephone. By
4/16/2021, the parties shall file a joint status report with an update as to discovery and any
settlement discussions. The Court has reviewed the parties' Joint Status Report [22]. As to
discovery, the parties provide the following update: (1) Plaintiff issued document
subpoenas to non−parties JN Marketing, Inc; AC Kustoms Corp.; TKC Entertainment,
Inc.; and Epic Motor Sports LLC; (2) responses to these subpoenas are due between
2/16/2021 and 3/4/2021; (3) Plaintiff plans to issue a subpoena to Jason Kolodzinski; and
(4) Plaintiff's responses to Defendant's requests for production are due on 2/16/2021. The
deadline to issue initial written discovery was 1/15/2021. By 4/9/2021, the parties shall
issue any additional written discovery requests. All subpoenas for documents shall be
issued by 2/22/2021. Notices of depositions and subpoenas for deposition testimony with
agreed upon dates shall issue by 4/9/2021. The 9/17/2021 fact discovery deadline stands.
Mailed notice(lxs, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
